Citation Nr: 1812889	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  15-02 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for recurrent major depressive disorder, claimed as depression.

2. Whether new and material evidence has been received to reopen a claim for service connection for a right ankle disability. 

3. Entitlement to service connection for right ankle residual of tarsal tunnel syndrome release, previously claimed as right ankle fracture. 


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Esq.




ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1977 to November 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  In March 2014, the Veteran filed a Notice of Disagreement (NOD).  The RO provided the Veteran with a Statement of the Case (SOC) in November 2014.  The Veteran filed her substantive appeal via a VA Form 9 in January 2015.  Thus, the Veteran perfected a timely appeal of the issues.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, as well as the Veteran's Virtual VA paperless claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The January 1979 RO decision denying entitlement to service connection for a right ankle disability is final; evidence regarding the Veteran's right ankle disability received since the January 1979 RO decision is new and material in that it is not cumulative, was not previously considered by decision makers, and raises a reasonable possibility of substantiating the claim.  

2. Resolving all reasonable doubt in favor of the Veteran, major depressive disorder has been shown to have manifested in service. 

3. There is clear and unmistakable evidence that the Veteran entered service with a right ankle condition but it is not clear and unmistakable that such pre-existing right ankle condition was not aggravated by service; the Veteran's current right ankle condition is etiologically related to symptomatology noted in service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received sufficient to reopen the claim of service connection for a right ankle disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156  (2017).

2. The criteria for establishing service connection for major depressive disorder have been met. 38 U.S.C. §§ 1110, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

3. The criteria for service connection for right ankle residual of tarsal tunnel syndrome release are met. 38 U.S.C. §§ 1101, 1110, 1111, 1112, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

As the Board's decision to grant the Veteran's claims for entitlement to service connection for recurrent major depressive disorder and entitlement to service connection for right ankle residual of tarsal tunnel syndrome release are completely favorable, no further action is required to comply with the VCAA and its implementing regulations.

II. New and Material Evidence

In general, rating decisions that are not timely appealed are final and binding based on all of the evidence then of record. 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 20.1103 (2017). A claim which has been denied in an unappealed rating decision may not thereafter be reopened and allowed. 38 U.S.C. § 7105(c) (2012). The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented with respect to a claim that has been disallowed, the claim may be reopened. 38 U.S.C. § 5108 (2012); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 
 
Since the January 1979 RO rating decision, positive nexus opinions have been added to the record.  This evidence was not previously on file at the time of the January 1979 RO rating decision; thus, it is new.  Furthermore, this evidence is material because it bears directly on the issue of a nexus to service, which is one of the reasons that the claim was previously denied.  Thus, the new evidence relates to an unestablished fact necessary to substantiate a claim of entitlement to service connection for a right ankle disability, and it raises a reasonable possibility of substantiating the claim.  Accordingly, the claim of entitlement to service connection for a right ankle disability is reopened.
III. Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a). Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

A Veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b). Only such conditions as are recorded in examination reports are to be considered as noted. 38 C.F.R. § 3.304 (b). 

If a condition is not noted upon entrance into service, then to rebut the presumption of soundness at service entrance VA must show by clear and unmistakable evidence both that there was a pre-existing condition and that it was not aggravated during or by the Veteran's service. Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003). To satisfy this second-prong requirement for rebutting the presumption of soundness, the government must show by clear and unmistakable evidence either that there was no increase in disability during service or that any increase in disability was "due to the natural progression" of the condition. Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006). 

The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" pre-existing condition. If this burden is met, then the Veteran is not entitled to service-connected benefits. However, if the government fails to rebut the presumption of soundness under 38 U.S.C.A. § 1111, the Veteran's claim is one for service connection.

Development of clear and unmistakable evidence may involve obtaining an opinion from a VA physician when a veteran is discharged from service for medical reasons or when pre-service medical records identify a veteran's condition prior to service. Horn v. Shinseki, 25 Vet. App. 231, 240 (2012) (citing Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004)."Such evidence, when evaluated by a competent physician, may enable the establishment of a pre-service medical baseline for the condition for which service connection is sought. The comparison of the pre-service baseline with the condition soon after service could be a reliable and straightforward method of proving lack of aggravation." Id. at 243. Alternatively, lacking the evidence to establish such a baseline, the Secretary may attempt to carry his evidentiary burden with a post-service medical opinion as to the nature of a preexisting disease or injury, which may be an extremely low likelihood of aggravation by a limited period of even intense physical training. Id. If a physician is able to support such a conclusion with a suitable medical explanation, supported by extant medical knowledge and the facts of record, such an opinion might constitute or contribute to clear and unmistakable evidence of lack of aggravation. Id. 

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d).

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection." Layno v. Brown, 6 Vet. App. 465, 469 (1994). When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature." 

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient. Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107; Gilbert v. Brown, 1 Vet. App. 49, 52-56 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Depression

The Veteran seeks entitlement to service connection for recurrent major depressive disorder, claimed as depression.

The Veteran's June 1977 Report of Medical History reported that she was in good health and on no medications. The Veteran indicated that she did not suffer from depression or excessive worry or nervous trouble of any sort. 

While in basic training, the Veteran was seen in the ortho clinic on November 2, 1977 in connection with her claimed right ankle condition which is discussed below. During the evaluation of her ankle, the examiner noted that the Veteran was weeping and crying. 

A November 4, 1977 treatment note indicated that the Veteran was referred to CMHA by her unit. The author noted that the Veteran felt she was not physically capable of completing basic training due to the injury to her ankle prior to entry to active duty. The Veteran reported that when placed in a position of being told what to do she felt that her mind went blank and she could not comprehend English. The author observed that the Veteran was anxious, shaking, and tearful; appearing at times to not understand what was being said. An assessment of "anxiety" was noted. 

An accompanying Community Mental Health Activity Report was written on November 4, 1977. The stated purpose was referral from the company for evaluation for administrative separation. The examiner indicated that he had interviewed the Veteran and consulted individual health records and/or other medical sources. He wrote that the Veteran related that when placed into any type of stressful situation she was anxious, tense, and could not comprehend English. The Veteran also reported being fearful of the drill sergeant and persons in authority. Therefore, when she was around these persons she appeared not to comprehend what was being said due to her high level of anxiety. It was further noted that the Veteran was anxious and tense due to being in a new environment and felt herself to be an outsider. She indicated that she had never been outside of Puerto Rico and that this was her first experience away from her mother. The examiner opined that the problems presented by the Veteran were not amenable to training within the military. He recommended that the Veteran be considered for administrative action as deemed appropriate by command. He concluded by stating that the Veteran was suited for separation (non-medical).

The Veteran submitted a private medical opinion from Dr. N.O., a general practitioner, in May 2012. The doctor noted that the Veteran presented with a depressed mood, with changes in her sleep and eating patterns. She had marked decreased interest and pleasure in most of her usual activities. She presented fatigue or low energy nearly every day with concentration and memory problems. She also presented frustration and low self-esteem. The Veteran expressed feelings of worthlessness, sadness, and frequent crying spells. She further reported episodes where she isolated herself. The doctor detailed episodes involving the Veteran's right ankle condition and the Veteran's feeling that she was the object of prejudice from her commander. The doctor reported the Veteran's assertions that she asked for medical appointments several times but was denied or ignored and that her commander called her into her office with unjustified excuses, including an incident when the commanding officer sent military police to look for the Veteran. The doctor stated that these episodes caused the Veteran to get frustrated as she had a goal of finishing a military career. The Veteran reported feeling disappointed in the way that she was treated and that no one helped her finish her training. The Veteran asserted that she thought about this every day and that even talking about it caused her to cry. The doctor opined that it was at least as likely as not that the Veteran's depression was service connected due to the treatment she received during training. See May 2012 Private Medical Opinion.  

The Veteran underwent a VA mental disorders examination in November 2012. The examiner reported a diagnosis of major depressive disorder, recurrent. He indicated that the Veteran had occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication. The examiner relayed the Veteran's history, noting that she had volunteered for military service but was discharged while in basic training. Post-military, the examiner noted that the Veteran was not married, had no children, lived alone and had poor social support. The Veteran denied a personal or family history of psychiatric problems. She denied referrals or personal requests for mental health services while in the military. The Veteran first sought psychiatric treatment when referred by the U.S. Postal Service (U.S.P.S.) employee assistance program in October 2003. The Veteran had required surgery on her right ankle and needed a cast. This reminded her of the problems she experienced in military service and she became very depressed. The Veteran began psychiatric treatment with a private psychiatrist. She was in treatment for seven months in 2003 and 2004 with a diagnosis of depression, in an obsessive-compulsive personality. See November 2012 Mental Disabilities Disability Benefits Questionnaire.

The examiner noted that the Veteran recalled the way she was mistreated while in basic training and that this still affected her emotionally, as she wanted to make a career of military service. The examiner noted symptoms of depressed mood, flattened affect, and disturbances of motivation and mood. He further noted that she was tearful most of the time with recurrent dreams having to do with basic training. Id. 

The examiner opined that the Veteran's depression was less likely than not (less than 50 percent or greater probability) incurred in or caused by the claimed in-service injury, event, or illness. As rationale, he noted that he had carefully reviewed the claims file but that there were no progress notes as the Veteran did not receive treatment from VA. The examiner cited the aforementioned in-service treatment notes from the community mental health activity report. He noted that the Veteran did not seek psychiatric treatment until referred by the U.S.P.S. employee assistance program in 2003, 26 years following discharge from military service.  He further opined that the Veteran's depression was less likely than not (less than 50 percent or greater probability) proximately due to or the result of the Veteran's service connected condition. No conclusion was provided for this rationale and it is unclear what service connected condition he was referring to as the Veteran had no service-connected conditions at that time. Id. 

The Veteran submitted a detailed statement outlining her contentions in October 2014. The bulk of that statement was in regards to her claimed right ankle condition and will be discussed in detail below. Pertinent to the Veteran's claim for depression, she noted repeated conflicts with her drill sergeant, including incidents of harassment as well as her recollections of her drill sergeant at times denying requests for medical attention. The Veteran expressed a sense that no one had helped her during her time in the military. She noted her army recruiter who would not push back the Veteran's basic training start date despite learning that she had an ankle injury. She further expressed frustration that her complaints about her drill sergeant were not addressed and that she was discharged instead of receiving more help. See October 2014 Correspondence.

In January 2015, the Veteran submitted a private medical opinion from Dr. A.A. (Board Certified Internal Medicine and Board Certified Pain and Palliative Care/Hospice) regarding her depression.  The doctor discussed the aforementioned in-service medical entries as well as the May 2012 medical letter from Dr. N.O. and the November 2012 Mental Health DBQ. The doctor opined that it was her medical opinion that it was more likely than not that the Veteran's depression began in service and stemmed from her right ankle physical disability that began in service. As rationale, she noted that there was in-service documentation that the Veteran was tearful and anxious while in service and evidence on the November 2012 examination that the Veteran was affected emotionally by having to be discharged from service because she had wanted to make a career out of military service. The doctor stated that she disagreed with the VA examiner that just because the Veteran did not seek treatment until 2003 there was no service connection. She noted that an individual can suffer from depression and never seek treatment but that does not mean that they do not have depression. She concluded by opining that the Veteran's current depression was more likely than not related to her in-service ankle injury, which caused her to have to give up her dream of military service. See January 2015 Private Medical Opinion.

Analysis 

The Veteran has been diagnosed with major depressive disorder during the appeal period. As such, the Board finds the current disability element is established. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The next question is whether a psychiatric disorder was shown during service. As noted above, service treatment records document that the Veteran was shaking and tearful and exhibited anxiety and tension. It was further noted that she had a fear of her drill sergeant and authority figures in general. While the November 4, 1977 medical note included an assessment of anxiety, it is unclear whether this was a formal diagnosis. Nonetheless, the Veteran's mental or emotional condition was such that it was determined that "problems presented by this individual are not amenable to training within the military." In light of this evidence, the Board is persuaded that the Veteran had psychiatric symptoms during service. Accordingly, the second Shedden element, in-service disease, injury, or event, has also been satisfied. See Shedden, supra.

The dispositive question is whether there is a relationship between the Veteran's currently diagnosed major depressive disorder and the events in service. On this question, the record contains conflicting opinions.

In addressing the merits of the Veteran's claim, the Board notes that the record contains two positive and one negative nexus opinion regarding the relationship between the Veteran's diagnosed major depressive disorder and the events in service. Accordingly, the Board must assess the probative value of these respective opinions. In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical professional's opinion accounts such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file. See Prejean v. West, 13 Vet. App. 444, 448-49 (2000). Additional significant factors include whether the examining medical professional had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data. See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions because examiner failed to consider certain relevant information). The United States Court of Appeals for Veterans' Claims (Court) has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).
 
The Board affords little probative value to the May 2012 opinion of Dr. N.O. There is no indication that Dr. N.O. reviewed the Veteran's claims file and it is unclear if an in-person examination of the Veteran was conducted, thus it is unclear how exactly she arrived at her opinion. The opinion appears to be based largely on the history as reported by the Veteran. The doctor does a thorough job of addressing the Veteran's lay statements and symptoms. She alludes to facts contained in the record; however the lack of discussion of objective supporting clinical data renders her opinion less persuasive than other opinions of record.  

The Board further affords little probative value to the opinion of the November 2012 VA examiner. The examiner noted that the Veteran had major depressive disorder and that she became very depressed in relation to her right ankle surgery and memories of her military experience. Nonetheless, the examiner opined that the Veteran's depression was unrelated to military service. The examiner's rationale was based on the fact that the Veteran had not sought psychiatric treatment until 2003. The examiner's rationale appears to not fully account for the Veteran's lay statements. The Board finds the Veteran's lay statements about her depression to be credible as discussed in more detail below. In light of this finding of credibility, the opinion of the VA examiner is even less persuasive. His opinion notes symptoms in service and symptoms from 2003 to the present but seems to suggest that because the Veteran sought no treatment in the intervening period that symptoms of depression must not have been present. Lastly, the November 2012 VA examiner checked a box indicating that it was his opinion that the Veteran's depression was less likely than not (less than 50 percent or greater probability) proximately due to or the result of the Veteran's service connected condition. As mentioned above, there was no supporting rationale for this opinion and the Veteran was not service connected for anything at the time of the examination. Assuming that this particular opinion was meant to address whether the Veteran's depression was related to her claimed right ankle condition, the Board assigns no probative weight to this conclusion because the examiner did not provide a supporting rationale. 

The Board finds the January 2015 opinion of Dr. A.A. to be of the greatest persuasive and probative value. This opinion clearly reflected consideration of the Veteran's STRs, private treatment records, and lay statements concerning the onset of symptoms, and provided a complete rationale supported by the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinion."). Dr. A.A. discussed the evidence in detail and persuasively linked the Veteran's noted in-service symptoms (anxiety, tension, tearfulness) to her current symptoms of major depressive disorder. She further addressed the Veteran's contentions that such symptoms began in service and were related to her feelings about her right ankle condition and the treatment she received. Therefore, the Board accords the greatest probative weight to the January 2015 opinion of Dr. A.A.

The Board has also considered the lay statements of the Veteran. The Veteran has reported feelings of sadness and depression related both to her right ankle condition and to her time in basic training. The Veteran is competent to report and identify her feelings of depressed mood, as it is a symptom capable of lay observation. See Layno v. Brown, 6 Vet. App. 465 (1994). Furthermore, the Board finds the Veteran's statements to be credible. See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).

The Board finds these statements to be credible, as there is internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Caluza v. Brown, 7 Vet. App. 498 (1995). In this regard, the Veteran has consistently reported that she experienced sadness and depressed mood during and after service. Additionally, service treatment records contain complaints of anxiety and fear with notations of shaking, tearfulness, and an inability to cope with stressful situations that corroborates the Veteran's statements. Most notably, the Veteran's psychological/emotional condition was noted as making her unamenable to military training. The Veteran's reports of these symptoms on examination have been consistent.

Based on the evidence of symptoms in service, the Veteran's credible statements of symptoms during and since service, and the positive nexus opinion of Dr. A.A., the Board finds that reasonable doubt should be resolved in favor of the Veteran. Accordingly, the Board finds that the Veteran currently has major depressive disorder that first manifested in active service.

In light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for major depressive disorder have been met. In so finding, the Board notes that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. See Clemons v. Shinseki, 23 Vet. App. 1 (2009). As the Board finds that service connection is warranted for major depressive disorder, a full grant of the benefit sought on appeal has been awarded.  

Right Ankle

Factual Background

The Veteran seeks entitlement to service connection for right ankle residual of tarsal tunnel syndrome release, previously claimed as right ankle fracture.

A June 1977 Report of Medical History prior to the Veteran entering service indicated that she was in good health and taking no medications. She reported that she had no foot trouble and her feet were noted as normal. 

A November 2, 1977 service treatment record noted that the Veteran had a right ankle fracture from five months prior and had a cast and crutches. She reported that she told her army recruiter about her injury and he told her not to mention or worry about it. The examiner noted that the Veteran had not been able to do physical training running and that she wanted to get out because she could not do anything. The examiner noted that he would refer the Veteran to the orthopedic clinic for consideration of a medical board and possible recruiter fraud.

A November 2, 1977 note from the orthopedic clinic reported that the Veteran was in her first week of basic training. The examiner noted that she was weeping during the assessment. The Veteran reported that she had twisted her right ankle in Puerto Rico on July 23, 1977 and had been placed in a cast for three weeks with crutches. The Veteran claimed that she was unable to run, jump, or perform exercises. The examiner noted swelling, right lat malleolus, range of motion within normal limits, and pain on extension and inversion. The impression was an old ankle sprain. The examiner noted x-ray avulsion fragment lat malleolus. The plan was for the Veteran to return to the troop dispensary in two weeks for removal of a gelcast and to then tape the ankle. 

A November 4, 1977 treatment record noted that the Veteran was in her first week of basic training with an injury to her right ankle who was seen a few days prior. The previous doctor told the Veteran to wear civilian shoes or tennis shoes for two weeks but had not written that instruction on the record. The Veteran was noted as needing permission to wear civilian shoes and permission was given that day.  

A separate November 4, 1977 treatment record noted that the Veteran had been referred to CMHA by her unit. It was noted that the Veteran felt she was not physically capable of completing basic training due to injury to her ankle prior to entry on active duty. 

A November 17, 1977 treatment record noted that the Veteran was in her third week of basic training with a gelcast on her right ankle. The Veteran was instructed to have the gelcast removed after two weeks and was being seen for that purpose and to have her ankle taped. The examiner noted range of motion within normal limits but that the Veteran still had persistent tenderness in the right lat malleolus. The examination further showed mild swelling of the ankle joint and the region of dorsum of ankle with burns secondary to the Unna boot and some abrasion. The examiner noted "suspect med DC."

In May 2012, the Veteran submitted a private medical opinion from Dr. N.O., a general practitioner.  The doctor noted that the Veteran had continuous strong right ankle pain that had been getting worse. She presented with recurrent episodes of locking and was not able to tolerate prolonged standing positions. She presented limited range of motion in her right ankle and did not tolerate prolonged walking or stair climbing. The doctor reported that the Veteran had two casts when the incident occurred and years after she had surgery due to the deterioration of her ankle condition. The Veteran was noted to have been on multiple oral medications and therapies with poor improvement. Her right ankle condition was noted to have been getting worse with time and due to weight bearing problems it was noted that the Veteran was also presenting pain in her left ankle. The Veteran needed a cane to ambulate due to limping and instability and she had suffered multiple falls. See May 2012 Statement of Dr. N.O.

Dr. N.O. noted that the Veteran had a fall when she enlisted in the army that caused her severe right ankle dislocation. A cast was placed and she was made to go to training even though she mentioned she was still in pain. Initially she was not even able to wear the mandatory boots due to the pain it caused her ankle. The stress of training caused further injury and she had another cast placed. The Veteran reported that she faced prejudice from her commander due to her nationality and was made to run with her cast on. During this run, the cast broke on the inside and the Veteran felt her skin lacerated. The Veteran reported asking for medical appointments several times but asserted that she was either denied or ignored. Upon finally receiving a medical appointment, it was found that the Veteran had a bad infection caused by the broken cast and the Veteran was discharged from the military, without proper treatment for her ankle. Based upon this, Dr. N.O. opined that it was at least as likely as not that the Veteran's right ankle problem was service connected due to her incident while in service and the treatment she received during her training. Id. 

The Veteran underwent a VA examination for her ankle condition in November 2012. The examiner noted a diagnosis of right ankle residual of tarsal tunnel syndrome release. In recording the Veteran's history, the examiner noted that in July 1977 the Veteran was engaged in a social activity when she fell in a ditch and dislocated her ankle, which was placed in a cast. The Veteran reported that after the cast was removed, she returned to the recruitment office to delay her entrance day to basic training but was told that the injury would not be an issue. The Veteran reported entering service and then being required to wear boots. She developed severe swelling and was evaluated and had a cast placed. The Veteran further reported that she was obligated to run 2 miles using the cast and that after the second day of the run the cast broke. When the cast was removed, the Veteran was found to have an infection and she was discharged from service. The Veteran had no further treatment until 2003 when she had surgery. The Veteran supplied copies of her November 2003 surgery which noted right tarsal tunnel syndrome and plantar fasciitis. The examiner noted a pathologic description of plantar fascia mild chronic inflammation. The Veteran reported use of NSAIDS after service and reported that she felt better after the surgery but still experienced pain of 8-9 out of 10. The Veteran complained of bilateral feet swelling and limited standing and walking tolerance. See November 2012 VA Examination Report. 

The examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness. As rational she noted that the current right ankle residual was more related to the Veteran's surgical procedure and not to the ankle sprain in 1977. The Veteran had no evidence of any ankle pain or treatment since after her military training until 2003. The examiner stated that this was a long time span to relate both conditions. She further noted that the Veteran worked in the postal service in a standing position which contributed to the pain and swelling. Therefore, she opined, the right ankle residual was less likely related to the military service. The examiner opined that the Veteran's claimed condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness. However, the examiner provided no supporting rationale. Id.   

The Veteran submitted a detailed statement outlining her contentions in October 2014. The Veteran asserted that she suffered a severe dislocation of her ankle and was treated at the medical center in Mayaguez, Puerto Rico where a cast was applied that covered her right foot up to her knee. The Veteran was also given crutches. While she stated that she did not recall the exact date, she indicated that the injury occurred after she took the oath of enlistment and a little before she started basic training. The Veteran noted that she passed all aspects of the physical, which is why she was able to take the oath of enlistment. The Veteran stated that she personally addressed her recruiting officer given the occurrence of her injury and the timing of basic training. She asserted that she asked the sergeant if the date for starting basic training could be changed. She reported that he replied that she should not be concerned because the duration of training was for a short period of time. She reported that she returned to see the sergeant when she had the plaster cast removed and he repeated the same assertion about the duration of training and also indicated to her that training would be easier for the Veteran because she had a university degree. See October 2014 Correspondence

The Veteran stated that when her enlistment date arrived, she reported for basic training with her leg still injured. The Veteran presented for duty and went to uniform fitting, where she put on her boots. She asserted that the boots irritated her ankle and she could not wear them. She stated that she wore a boot on her left foot and a civilian shoe on her right, indicating that she would not have been able to walk if she had worn the boot because the pain was unbearable. The drill sergeant became aware of the situation and inquired. The Veteran explained what happened and was given an appointment to go to the medical dispensary. The Veteran reports that in the dispensary, x-rays were taken and the cast was reapplied, covering her right foot up to slightly below her ankle. The Veteran asserts that in the dispensary, medical staff indicated that she should work in the kitchen or be discharged. The Veteran reports that the following day she was required to perform a mile-long run. She asserts that she was ordered to do the run twice and that in the course of this, the plaster fractured inside her cast where the leg bends, and pinched her skin. She asserted that she reported this to the drill sergeant who replied "you're in training here." The Veteran indicated that she understood this but that she had a problem with her cast and needed medical attention. The Veteran reported that the drill sergeant did not want to address the matter further and left the issue of the fractured cast unremedied. Id.

The Veteran stated that days went by and she started to feel a burning sensation and smell a foul odor emanating from her leg. She stated that she continued to fulfill her duties until she was overcome by fatigue on a march. The Veteran asserts that she was punished for this by having to march at the back of the line and later being forced to stand at attention on a basketball court. The Veteran reported that she was later summoned to her drill sergeant's office where she again requested medical attention. Id. 

Upon seeing the doctor again to have her cast removed, the Veteran reported that he informed her that her ankle was infected and questioned why she had not sought medical treatment sooner. She reported to the doctor that she had been denied the requested medical attention until that point. Id.

In January 2015, the Veteran submitted a private medical opinion from Dr. A.A. (Board Certified Internal Medicine and Board Certified Pain and Palliative Care/Hospice).  The doctor indicated that she had reviewed pertinent in-service and post-service medical records, including examination reports. The doctor stated that it was her medical opinion that it was more likely than not that the Veteran's continued problems with her right ankle stemmed from her in-service injuries. As rationale she stated that there was copious documentation that in service the Veteran suffered from an injury to her right ankle that was a fracture misdiagnosed initially as a sprain, as well as documentation that the Veteran continued to have swelling of that ankle. The Veteran was then discharged from service with a continued ankle issue. Eventually she required surgery on the ankle. The record indicated that the Veteran reported continued use of NSAIDS to treat her pain after discharge from service. The doctor noted that she disagreed with the conclusion of the November 2012 VA examination that the Veteran's current ankle disability was secondary to her surgery. She noted that the November 2012 examiner failed to take into account the reason why the Veteran required that surgery in the first place. Dr. A.A. opined that the Veteran had a non-healing ankle disability that progressed to requiring surgery. She also noted that in her opinion, the 2012 VA examiner incorrectly identified the Veteran's right ankle injury in service as a sprain and not the fracture that it was as evidenced by orthopedic notes and x-ray from November 2, 1977 that showed an avulsion fracture of the lat malleolus. Dr. A.A. stated that the Veteran's current ankle disability was more likely than not a result of the in-service fracture, which was initially misdiagnosed as a sprain that she suffered during basic training. See January 2015 Private Medical Opinion. 

Analysis

As stated above, a Veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 

If the Board is to find that the presumption of soundness is rebutted and that the Veteran's right ankle condition preexisted service, it must find (1) that clear and unmistakable evidence shows that a right ankle condition preexisted service; and (2) that clear and unmistakable evidence shows that her right ankle condition was not aggravated by service. Horn v. Shinseki, 25 Vet.App. 231, 234 (2012).

In the instant case, the Veteran's June 1977 entrance examination was clear of any noted medical defects, infirmities, or disorders. The Veteran noted past broken bones and a prior automobile accident but reported no foot injuries and feet were noted to be normal. Nonetheless, it is undisputed that the Veteran entered basic training with a right ankle injury. By the Veteran's own account, both in the relevant STRs and subsequent lay statements, she injured her right ankle in the time period after her entrance examination but before reporting for basic training. 
Additionally, the Veteran sought medical attention for her right ankle almost immediately upon reporting for training. In this regard, the Board agrees with the conclusion of the November 2012 VA examiner that the Veteran's right ankle condition clearly and unmistakably existed prior to service. The Board finds that clear and unmistakable evidence has been presented to show that the Veteran's right ankle condition pre-existed her military service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b). Thus, the first prong to rebut the presumption of soundness has been met.

Based on the evidence of record, however, the Board finds that VA cannot establish that it is clear and unmistakable that the Veteran's pre-existing right ankle condition was not aggravated by her active military service. Clear and unmistakable evidence is an "onerous" evidentiary standard, requiring that the no-aggravation result be "undebatable." Laposky v. Brown, 4 Vet App 331, 334 (1993) and Quirin v. Shinseki, 22 Vet App 390, 396 (2009). In the instant appeal, the November 2012 VA examination report concluded that the Veteran's right ankle condition was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness. However, as stated above, the examiner offered no rationale to support this position. Rather, the November 2012 examiner offered a rationale for direct service connection noting that the Veteran's right ankle condition was more related to her 2003 surgical procedure and not to the ankle sprain in 1977. She cited the lack of evidence of any ankle pain or treatment after military training until 2003 stating that this was a long time span to relate both conditions. She further noted that the Veteran's work in the postal service in a standing position probably contributed to the pain and swelling. The Board finds that this rationale, while providing a possible alternative etiology of the Veteran's current right ankle condition, did not adequately address whether the Veteran's right ankle condition was aggravated beyond its natural progression by military service. 

Additionally, service treatment records as detailed above show that the Veteran received treatment for her ankle throughout her time in basic training. While these notations evidence ongoing treatment, and the continued presence of various symptoms, they do not indicate whether the Veteran's ankle condition was healing at a normal rate consistent with that type of injury or whether the condition appeared to be aggravated beyond its natural progression.

In contrast, the Veteran has made lay statements that indicate that she was ordered to continue with physical training, including long runs, despite her condition. She also reported that at her initial visit to the dispensary she was told by medical staff that she should either work in the kitchen or be discharged. The evidence of record also establishes that the Veteran had to return to the medical dispensary to obtain written permission to wear civilian shoes on her right foot despite having been given prior oral permission to do so. The Veteran reported increased pain, the fracturing of the inside of her cast after running, and the development of a burning sensation and a foul odor from her cast. She further reported that the doctor on her November 17, 1977 visit informed her that her ankle was becoming infected.  

As noted above, the Veteran is competent to report her symptoms. She is further competent to report statements made to her by medical professionals while seeking treatment. The Board finds the Veteran's statements about her symptoms and medical treatment to be both credible and competent. Additionally, the Board finds the Veteran's statements about performing physical training, including running, despite her ankle condition, to be credible. The Veteran's lay statements and the treatment notes documenting continued symptoms of a right ankle condition suggest a reasonable possibility that the Veteran's right ankle condition was aggravated in service. Thus, the Board finds that all of the foregoing evidence of record does not compel a conclusion, to which reasonable minds could not differ, that the Veteran's right ankle condition clearly and unmistakably was not aggravated "per se" by her military service. Consequently, the presumption of soundness is not rebutted. As VA fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection.

The remaining issue is whether the Veteran's current right ankle residual of tarsal tunnel syndrome release is etiologically related to in-service symptomatology. See Gilbert v. Shinseki, 26 Vet. App. 48 (2012) (quoting Holton v. Shinseki, 557 F.3d 1362, 1367 (Fed. Cir. 2009) ("The presumption of soundness . . . does not relieve the Veteran of the obligation to show the presence of a current disability and to demonstrate a nexus between that disability and the in-service injury or disease or aggravation thereof."). 

In this regard, the Board resolves reasonable doubt in the Veteran's favor and finds that the probative medical and lay evidence of record establishes that her current right ankle condition is etiologically related to the right ankle condition that occurred in service. As previously noted, the Veteran has submitted a private medical opinion from Dr. N.O. in May 2012 which provided a positive nexus opinion. Dr. N.O. opined that it was at least as likely as not that the Veteran's right ankle condition was connected to incidents in service. Her rationale appeared to be based largely on the history as reported by the Veteran and it was unclear whether she had conducted an in person examination of the Veteran or reviewed the medical records associated with the Veteran's claim. 

As noted, a November 2012 VA examination provided a negative nexus opinion. The examiner opined that the Veteran's current right ankle residual was more related to her 2003 surgical procedure and not to the ankle sprain in 1977. She noted that the Veteran had no evidence of any ankle pain or treatment since after her military training until 2003 and stated that this was a long time span to relate both conditions. She further noted that the Veteran worked in the postal service in a standing position which contributed to the pain and swelling. While the November 2012 VA examiner described the Veteran's medical history, her opinion and rationale did not appear to fully account for the Veteran's lay statements that she experienced pain since service. The examiner reported that the Veteran was treated with NSAIDS after service but did not seem to interpret this piece of information as an indication that the Veteran experienced pain from her right ankle after service. Additionally, while attributing the Veteran's current right ankle condition to her 2003 surgery, the examiner provides no discussion of what prompted the 2003 surgery in the first place. 

The Veteran provided another private medical opinion with a positive nexus from Dr. A.A. in January 2015. As detailed above, Dr. A.A. opined that it was more likely than not that the Veteran's continued problems with her right ankle stemmed from her in-service injuries. She cited in-service documentation of right ankle treatment, continued use of NSAIDS to treat her pain after discharge, and the Veteran's subsequent 2003 surgery as rationale. Dr. A.A. disagreed with the conclusion of the November 2012 VA examination that the Veteran's current ankle disability was secondary to her surgery, noting that the November 2012 examiner failed to take into account the reason why the Veteran required that surgery in the first place. She opined that the Veteran had a non-healing ankle disability from service that progressed to requiring surgery. Dr. A.A. indicated that she had reviewed the Veteran's medical records, and her opinion contained a thorough discussion of the Veteran's records. Nonetheless, it was unclear whether Dr. A.A. had conducted an in person examination of the Veteran. 

The Board notes that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 301 (2008) (citing Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.")).  In this instance, the Board finds that the most probative examination of record was the January 2015 opinion provided by Dr. A.A. While the Board has acknowledged that it was unclear if the January 2015 opinion included an in-person examination of the Veteran, the Board nonetheless finds that the examination was based upon thorough review of the Veteran's medical history, took into consideration her lay statements, and provided a clear conclusion with a reasoned medical explanation. Furthermore, the conclusions are consistent with the evidence of record, including service treatment records showing complaints of right ankle pain in service. 

The Board finds that the Veteran has a current diagnosis of right ankle residual of tarsal tunnel syndrome release with a positive nexus opinion linking the condition to military service. The Board further finds that there is documented in-service treatment for a right ankle condition and that the Veteran's lay statements of experiencing pain from the time of service are credible. As such, the Board finds that reasonable doubt should be resolved in favor of the Veteran. Accordingly, the Board finds that service connection for right ankle residual of tarsal tunnel syndrome release is warranted.


ORDER

Entitlement to service connection for major depressive disorder, claimed as depression is granted.

New and material evidence has been received to reopen a claim of entitlement to service connection for a right ankle disability.

Entitlement to service connection for right ankle residual of tarsal tunnel syndrome release, previously claimed as right ankle fracture is granted. 



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


